Name: Commission Regulation (EEC) No 2429/92 of 18 August 1992 re-establishing the levying of customs duties on products of category 24 (order No 40.0240), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 21 . 8 . 92No L 238/12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2429/92 of 18 August 1992 re-establishing die levying of customs duties on products of category 24 (order No 40.0240), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 24 (order No 40.0240), originating in India, the relevant ceiling amounts to 499 000 pieces ; Whereas on 13 March 1992 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-establish at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 24 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, bathrobes, (1 000 pieces) 6107 22 00 dressing gowns and similar articles, knitted or 6107 29 00 crocheted 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, pyjamas, negliges, 6108 31 90 bathrobes, dressing gowns and similar articles, 6108 32 11 knitted or crocheted 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7 . 2. 1992, p. 1 ). 21 . 8 . 92 Official Journal of the European Communities No L 238/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1992. For the Commission Karel VAN MIERT Member of the Commission